 In the MatterOf UNITED GROWERS,INC.,BLUE LAKE PACKERS, INC.,AND KELLEY,FARQUAIIR&COMPANY,EMPLOYERSandINTERNATIONALUNION OF OPERATINGENGINEERS,LOCAL UNIONNo.87,A. F. L.,PETITIONERCases Nos. 36-RC-2101, 36-RC-013, and 36-RC-214.-DecidedOctober 18, 1949DECISIONANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbefore Hubert J. Merrick, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employers are each engaged in commerce within the mean-ing of the National Labor Relations Act.2.The Petitioner and the Intervenor, Cannery Warehousemen, FoodProcessors, Drivers and Helpers, Local Union No. 670, A. F. L., arelabor organizations claiming to represent certain employees of theEmployers.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:In each case, the Petitioner seeks to sever from an existing plant-wide unit now represented by the Intervenor, all employees engagedin the operation and maintenance of refrigeration equipment, ex-cluding the chief engineer.The Employers and the Intervenor con-tend that only plant-wide units are appropriate.Each of the Employers is engaged in the preparation, processing,and storage of frozen fruits and vegetables.During the freezingperiod, which lasts from 4 to 9 months, each Employer employs a86 N. L.R. B., No. 80.583 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDchief refrigeration engineer, who is admittedly a supervisor, andthree refrigeration operators to operate its refrigeration equipment.The refrigeration operators check various refrigeration gauges andthermometers to regulate temperatures in the cold storage and freezingrooms.During the remainder of the year, when a full complementof refrigeration operators is not required, these employees either per-form production and maintenance Work or are laid off, dependingupon their plant-wide seniority.The Petitioner contends that the refrigeration operators are craftemployees allegedly because they are highly skilled, work in separaterooms and receive a higher hourly rate of pay than production work-ers.However, the record fails to show that the refrigerator operatorsare highly skilled.Present operators have had little or no experienceas refrigeration operators or mechanics before being assigned to thejobs.None of them has served an apprenticeship. Some of themhave been permitted to act as regular operators without supervisionafter a training period of as little as 1 day. In these circumstances,we do not believe that these employees possess sufficient craft attributesto warrant their severance from the broader -unit of employees in whichthey have heretofore been represented.'We shall therefore dismissthe petition.ORDERIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.1Matter ofColumbia River Packers Association,Inc.,64 N. L. R. B. 9; 52 N. L. R. B.535.